DETAILED ACTION
This office action is in response to amendments to application 16/460,086, filed on 07/21/2021.
Claims 1-19 and 21 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 07/21/2021, have been entered.
Regarding claim interpretation of claims 1 and 13 under 35 U.S.C. 112(f), the claim interpretation is withdrawn due to amendment.
Regarding rejections of claims 1-3, 5-7, 9-14, 16-17, and 20 under 35 U.S.C. 102(a)(2), the rejection is withdrawn due to amendment or cancellation. However, claims 1-3, 5-7, 9-14, 16-17, and 21 are rejected under 35 U.S.C. 103 in view of Nagy.
Regarding rejections of claims 4, 8, and 15 under 35 U.S.C. 103, the rejections are maintained.

Response to Arguments
	Applicant’s arguments, filed 07/21/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
Specifically, Nagy does not mention a user interface device that receives a user profile of an occupant of the autonomous vehicle; and a server computer configured to search from a pool of a plurality of configurations for a closest match to the user profile.
In particular, Nagy is silent regarding an occupant entering a user profile that is used by a profile server 34 to search for a closest match in a profile database 36. Nagy is silent regarding the profile server 34 searching for the closest match to the user-entered user profile among multiple configurations in the profile database 36. Therefore, the cited reference does not disclose or suggest all of the claimed limitations, as presently claimed by Applicant.
Examiner respectfully notes that “searching for a closest match” to a database item such as a user profile is common and well known in the computer arts, and is so in Nagy as well. Examiner notes that Nagy explicitly discloses storing user profiles on a server computer remote from the autonomous vehicle and retrieving user profiles. Examiner notes that in order to determine which user profile to retrieve, some type of determination must be made about which user profile matches the requested driver and therefore would be exemplary of a search for a closest match in a profile database.

Claim 1 further provides that the server computer is configured to select a corresponding configuration among the plurality of configurations based on the closest match, and transfer the corresponding configuration to the autonomous vehicle; and a controller is configured to operate the autonomous vehicle based on the corresponding configuration. Claim 13 provides similar limitations. Since Nagy is silent regarding the profile server 34 finding a closest match for a driver-entered user profile among the configurations in the profile database 36, it follows that Nagy is silent regarding a transfer of a corresponding closest-matched configuration back to the autonomous vehicle where a controller uses that corresponding configuration to operate the autonomous vehicle. Therefore, the cited reference does not disclose or suggest all of the claimed limitations, as presently claimed by Applicant.
Examiner respectfully disagrees regarding the “searching” of a remote server for a user profile configuration as outlined above, and notes that P. [0038] of Nagy clearly discloses communicating between a remote server and an autonomous vehicle using a wireless communications network, see P. [0030]: “The transceiver 20 is a radio transceiver communicating data over one or more wireless communications networks, such as, for example, cellular networks and land mobile radio networks. The transceiver 20 also provides wireless communications within the vehicle 11 using suitable network modalities (e.g., Bluetooth™, near field communication, Wi-Fi™, and the like). Accordingly, the transceiver 20 communicatively couples the electronic controller 12 and other components of the autonomous vehicle control system 10 with networks or electronic devices both inside and outside the autonomous vehicle 11.”

Claim 13 further provides that the user interface device receives feedback from the occupant of the autonomous vehicle regarding the operation (of the autonomous vehicle), and the controller is configured to generate a response to the occupant regarding the feedback. Despite the assertion in the Office Action, paragraphs [0031], [0032], and the rest of Nagy are silent that the human machine interface 22 receives feedback from a driver regarding operation of the vehicle 11.
Examiner respectfully disagrees; P. [0031] and P. [0032] clearly disclose the required claim limitations of receiving occupant feedback and responding to said feedback: P. [0031]: “The human machine interface (HMI) 22 provides an interface between the autonomous vehicle control system 10 and the driver. The HMI 22 is electrically coupled to the electronic controller 12 and receives input from the driver, receives information from the electronic controller 12, and provides feedback (e.g., audio, visual, haptic. or a combination thereof) to the driver based on the received information.” P. [0032]: “the HMI 22 includes a graphical user interface (GUI) (for example, generated by the electronic processor 24, from instructions and data stored in the memory 26, and presented on the display screen) that enables a user to interact with the autonomous vehicle control system 10. The HMI 22 may also provide output to the driver such as a chime, buzzer, voice output, or other suitable sound through a speaker included in the HMI 22 or separate from the HMI 22. In some embodiments, HMI 22 provides haptic outputs to the driver by vibrating one or more vehicle components (e.g., the vehicle's steering wheel and the driver's seat), such as through the use of a vibration motor. In some embodiments, HMI 22 provides a combination of visual, audio, and haptic outputs.” [Examiner’s emphasis added.]

	New independent claim 21 is allowable over the cited reference for the same reasons as amended independent claim 1.
	Examiner respectfully disagrees for the same reasons as cited above.

Claims 4, 8, 15, 18 and 19 depend, either directly or indirectly, from independent claims 
1 or 13 and, therefore, include all of the allowable matter of claims 1 or 13. As such, claims 4, 8, 15, 18 and 19 are patentable over the cited references for at least the same reasons as the independent claims 1 and 13.
	Examiner respectfully disagrees that claims 1 and 13 are allowable, and the dependent claims are therefore not allowable either.

Summary: Claims 1-19 and 21 are rejected under 35 U.S.C. 103 based on the above responses to arguments and the below rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “obtain the updated by generating the update based on the driving preference”, but it is unclear what is actually obtained. Examiner interprets the limitation as “generating the update based on the driving preference.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-7, 9-14, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US 20170369052), hereinafter Nagy.

	Regarding claim 1, Nagy teaches a system for an autonomous vehicle, the system comprising:
a user interface device that receives a user profile of an occupant of the autonomous vehicle (see at least Nagy P. [0004]: “One exemplary embodiment provides a method for controlling an autonomous vehicle. The method includes receiving, with an electronic processor of the autonomous vehicle, a profile selection. The method further includes receiving, with the electronic processor, a driver profile including a plurality of settings based on the profile selection.”; P. [0031]: “The human machine interface (HMI) 22 provides an interface between the autonomous vehicle control system 10 and the driver.  The HMI 22 is electrically coupled to the electronic controller 12 and receives input from the driver, receives information from the electronic controller 12, and provides feedback (e.g., audio, visual, haptic.  or a combination thereof) to the driver based on the received information.  The HMI 22 provides suitable input mechanisms, such as a button, a touch-screen display having menu options, voice recognition, etc., for receive inputs from the driver that may be used by the electronic controller 12 to control the vehicle 11.”); and
a controller disposed in the autonomous vehicle, and configured to operate the autonomous vehicle based on the corresponding configuration (see at least Nagy P. [0005]: “Another embodiment provides a system for controlling an autonomous vehicle.  The system includes at least one vehicle control system and an electronic controller electrically coupled to the at least one vehicle control system.  The electronic controller includes an electronic processor configured to receive profile selection, receive a driver profile including a plurality of settings based on the profile selection, and, when the autonomous vehicle is operating in an autonomous driving mode, control the at least one vehicle control system based on at least one of the plurality of settings.”), obtain an update to the corresponding configuration, and operate the autonomous vehicle based on the update (see at least Nagy P. [0047]: “In some embodiments, the driver profile 29 is updated (adjusted) by replacing existing settings with new settings, which are based on the driving style as most recently determined.  In other embodiments, the driver profile 29 is updated by making incremental adjustments based on the driving style as most recently determined.”).
While Nagy does not use the verbatim language of “search[ing] from a pool of a plurality of configurations for a closest match to the user profile”, Nagy renders plainly obvious a server computer physically separate from the autonomous vehicle (see at least Nagy Fig. 1, profile server #34), and configured to search from a pool of a plurality of configurations for a closest match to the user profile, select a corresponding configuration among the plurality of configurations based on the closest match, and transfer the corresponding configuration to the autonomous vehicle (see at least Nagy P. [0038]: “The profile database 36 electronically stores information regarding the operation of the autonomous vehicle control system 10, including, for example, the driver profile 29. The profile server 34 reads and writes such information to and from the profile database 36. In the illustrated embodiment, the profile database 36 is a database housed on a suitable database server and accessible by the profile server 34 and other systems (not shown) over the communications network 32. In alternative embodiments, the profile database 36 may be located within the profile server 34 or on a system external to the communications network 32 and accessible over one or more intervening networks. In some embodiments, the profile server 34 sends and receives, to and from the electronic controller 12 (e.g., via the communications network 32), the driver profile 29. For ease of description, exemplary embodiments described herein are generally described in terms of a single driver profile 29. This should not be considered limiting; alternative embodiments may include one or more instances of the driver profile 29, stored in, for example, the memory 26, the profile database 36, the mobile electronic device 30, or combinations of the foregoing.”; P. [0043]: “In the illustrated embodiment, the driver profile 29 is stored the memory 26 of the electronic controller 12. In alternative embodiments, the driver profile 29 may also be stored in the profile database 36, on the mobile electronic device 30, in an Internet or private network cloud-based storage mechanism, or in another electronic memory accessible by the electronic controller 12. Accordingly, a driver's profile may follow the driver as he or she uses different vehicles.” *Examiner notes that it would be obvious to retrieve a user profile stored on a remote server containing a driver profile database by searching through a “pool of a plurality of configurations”.).


Regarding claim 2, Nagy teaches the system of claim 1.
Nagy further teaches wherein the controller is further configured to receive feedback from at least one sensor regarding the operation of the autonomous vehicle and obtain the update to the corresponding configuration by generating the update based on the feedback (see at least Nagy P. [0046]: “When the autonomous vehicle control system 10 is in the learning mode, the electronic controller 12 monitors the driver's style of driving using the sensors 16, feedback from the vehicle control systems 14, and information from the GNSS system 18.  The electronic controller 12 thus gathers data describing the driving style of the driver based on the driver's maneuvers.  Such data includes, for example, an average following distance, a minimum following distance, a maximum lateral acceleration, an average lateral acceleration, a maximum longitudinal acceleration, an average longitudinal acceleration, and other aspects of vehicle control.  This data is recorded in the memory 26 of the electronic controller 12.”; P. [0047]: “The electronic processor 24 uses this data and machine learning functions to determine a driving style for the driver.”; P. [0048]: “As noted above, the autonomous vehicle control system 10 uses the driver profile 29 to control the autonomous vehicle 11.  Accordingly, the electronic controller 12 controls the autonomous vehicle 11 to drive in ways that mimic, or at least are based on, the driver's style.”).

Regarding claim 3, Nagy teaches the system of claim 2.
(see at least Nagy Figs. 4 and 5; P. [0051]: “In some embodiments, the autonomous vehicle control system 10 receives driver preference inputs, in response to the overall performance of the autonomous vehicle 11, regarding driver preferences that are used to adjust specific learned settings.  For example, as illustrated in FIG. 4, the active learning mode indicator 54 indicates that the autonomous vehicle control system 10 is in learning mode.  The learning mode display screen 50 also prompts the driver for feedback using slider controls 56 and a dial control 58.  The slider controls 56 receive driver preference input on steering characteristics (e.g., comfort, standard, and sporty), braking, acceleration, gap size, preferred following distance during ordinary driving, tolerable deviation from posted speeds before passing, and the like.”), implicit feedback, or a combination thereof.

Regarding claim 5, Nagy teaches the system of claim 2.
Nagy further teaches wherein the feedback comprises text input, tactile sensor input (see at least Nagy Fig. 4; P. [0051]: “The learning mode display screen 50 also prompts the driver for feedback using slider controls 56 and a dial control 58.  The slider controls 56 receive driver preference input on steering characteristics (e.g., comfort, standard, and sporty), braking, acceleration, gap size, preferred following distance during ordinary driving, tolerable deviation from posted speeds before passing, and the like.  The dial control 58 receives driver preference input regarding how sporty or aggressively the autonomous vehicle 11 should operate in general.  The slider controls 56 and dial control 58 may allow the driver to make smooth and continuous adjustments of values (e.g., acceleration values, gap size values, and the like) or may allow to driver to select from a number of discrete values within a range.” *Examiner interprets touch screen input to be exemplary of tactile sensor input.), audio input, or any combination thereof by the occupant of the autonomous vehicle.

Regarding claim 6, Nagy teaches the system of claim 1.
Nagy further teaches wherein the controller obtains the update by receiving the update over-the-air, hardwired, via a user equipment (see at least Nagy Fig. 4; P. [0051]: “The learning mode display screen 50 also prompts the driver for feedback using slider controls 56 and a dial control 58.  The slider controls 56 receive driver preference input on steering characteristics (e.g., comfort, standard, and sporty), braking, acceleration, gap size, preferred following distance during ordinary driving, tolerable deviation from posted speeds before passing, and the like.  The dial control 58 receives driver preference input regarding how sporty or aggressively the autonomous vehicle 11 should operate in general.  The slider controls 56 and dial control 58 may allow the driver to make smooth and continuous adjustments of values (e.g., acceleration values, gap size values, and the like) or may allow to driver to select from a number of discrete values within a range.”), or any combination thereof.

Regarding claim 7, Nagy teaches the system of claim 1.
Nagy further teaches wherein the corresponding configuration is user-specific, the update is user- specific, or both the corresponding configuration and the update are user-specific (see at least Nagy P. [0038]: “The profile database 36 electronically stores information regarding the operation of the autonomous vehicle control system 10, including, for example, the driver profile 29.”; P. [0039]: “Accordingly, the electronic controller 12 uses the driver profile 29 to adapt the driving style of the autonomous vehicle 11 to the preferences of the driver.”).

Regarding claim 9, Nagy teaches the system of claim 1.
Nagy further teaches wherein the plurality of configurations comprise a performance profile and an economy profile (see at least Nagy P. [0045]: “A new profile may be pre-populated with example settings and preferences (based on, for example … maximum fuel economy)”; P. [0047]: “The electronic processor 24 uses this data and machine learning functions to determine a driving style for the driver.  The driving style may be categorized based on a prototypical driver's habits, for example, sporty, relaxed, aggressive, or passive.”).

Regarding claim 10, Nagy teaches the system of claim 1.
Nagy further teaches wherein the controller is further configured to receive a driving preference from the occupant of the autonomous vehicle and obtain the updated by generating the update based on the driving preference (see at least Nagy P. [0040]: “The driver profile 29 includes information, including a plurality of settings, relating to, or defining aspects of, the operation of the autonomous vehicle 11.  The plurality of settings may include, for example, preferences for stronger or weaker acceleration, for faster or slower driving through curves, for cutting or not cutting curves, for harder or softer braking, for following distance, for gap sizes between other vehicles during certain maneuvers, and the like.”).

Regarding claim 11, Nagy teaches the system of claim 10.
Nagy further teaches wherein the driving preference comprises a fuel usage preference, a speed preference (see at least Nagy P. [0040]: “The driver profile 29 includes information, including a plurality of settings, relating to, or defining aspects of, the operation of the autonomous vehicle 11.  The plurality of settings may include, for example, preferences for stronger or weaker acceleration, for faster or slower driving through curves, for cutting or not cutting curves, for harder or softer braking, for following distance, for gap sizes between other vehicles during certain maneuvers, and the like.”), a toll preference, or any combination thereof.

Regarding claim 12, Nagy teaches the system of claim 1.
Nagy further teaches wherein the corresponding configuration configures behavior of the autonomous vehicle with respect to acceleration from stoplights, with respect to following distance, with respect to deceleration (see at least Nagy P. [0040]: “The driver profile 29 includes information, including a plurality of settings, relating to, or defining aspects of, the operation of the autonomous vehicle 11.  The plurality of settings may include, for example, preferences for stronger or weaker acceleration, for faster or slower driving through curves, for cutting or not cutting curves, for harder or softer braking, for following distance, for gap sizes between other vehicles during certain maneuvers, and the like.”), with respect to cornering, or any combination thereof.

Regarding claim 13, Nagy teaches a system for an autonomous vehicle, the system comprising: 
a controller disposed in the autonomous vehicle, and configured to operate the autonomous vehicle based on a corresponding configuration (see at least Nagy P. [0005]: “Another embodiment provides a system for controlling an autonomous vehicle.  The system includes at least one vehicle control system and an electronic controller electrically coupled to the at least one vehicle control system.  The electronic controller includes an electronic processor configured to receive profile selection, receive a driver profile including a plurality of settings based on the profile selection, and, when the autonomous vehicle is operating in an autonomous driving mode, control the at least one vehicle control system based on at least one of the plurality of settings.”); and
a user interface device that receives feedback from an occupant of the autonomous vehicle regarding the operation, and receives a user profile of the occupant of the autonomous vehicle (see at least Nagy P. [0031]: “The human machine interface (HMI) 22 provides an interface between the autonomous vehicle control system 10 and the driver.  The HMI 22 is electrically coupled to the electronic controller 12 and receives input from the driver, receives information from the electronic controller 12, and provides feedback (e.g., audio, visual, haptic.  or a combination thereof) to the driver based on the received information.  The HMI 22 provides suitable input mechanisms, such as a button, a touch-screen display having menu options, voice recognition, etc., for receive inputs from the driver that may be used by the electronic controller 12 to control the vehicle 11.”),
wherein the controller is configured to generate a response to the occupant regarding the feedback (see at least Nagy P. [0031]: “The HMI 22 is electrically coupled to the electronic controller 12 and … provides feedback (e.g., audio, visual, haptic.  or a combination thereof) to the driver based on the received information.”; P. [0032]: “In some embodiments, the HMI 22 includes a graphical user interface (GUI) (for example, generated by the electronic processor 24, from instructions and data stored in the memory 26, and presented on the display screen) that enables a user to interact with the autonomous vehicle control system 10.  The HMI 22 may also provide output to the driver such as a chime, buzzer, voice output, or other suitable sound through a speaker included in the HMI 22 or separate from the HMI 22.  In some embodiments, HMI 22 provides haptic outputs to the driver by vibrating one or more vehicle components (e.g., the vehicle's steering wheel and the driver's seat), such as through the use of a vibration motor.  In some embodiments, HMI 22 provides a combination of visual, audio, and haptic outputs.”).
While Nagy does not use the verbatim language of “search[ing] from a pool of a plurality of configurations for a closest match to the user profile”, Nagy renders plainly obvious a server computer physically separate from the autonomous vehicle (see at least Nagy Fig. 1, profile server #34), and configured to search from a pool of a plurality of configurations for a closest match to the user profile, select a corresponding configuration among the plurality of configurations based on the closest match, and transfer the corresponding configuration to the autonomous vehicle (see at least Nagy P. [0038]: “The profile database 36 electronically stores information regarding the operation of the autonomous vehicle control system 10, including, for example, the driver profile 29. The profile server 34 reads and writes such information to and from the profile database 36. In the illustrated embodiment, the profile database 36 is a database housed on a suitable database server and accessible by the profile server 34 and other systems (not shown) over the communications network 32. In alternative embodiments, the profile database 36 may be located within the profile server 34 or on a system external to the communications network 32 and accessible over one or more intervening networks. In some embodiments, the profile server 34 sends and receives, to and from the electronic controller 12 (e.g., via the communications network 32), the driver profile 29. For ease of description, exemplary embodiments described herein are generally described in terms of a single driver profile 29. This should not be considered limiting; alternative embodiments may include one or more instances of the driver profile 29, stored in, for example, the memory 26, the profile database 36, the mobile electronic device 30, or combinations of the foregoing.”; P. [0043]: “In the illustrated embodiment, the driver profile 29 is stored the memory 26 of the electronic controller 12. In alternative embodiments, the driver profile 29 may also be stored in the profile database 36, on the mobile electronic device 30, in an Internet or private network cloud-based storage mechanism, or in another electronic memory accessible by the electronic controller 12. Accordingly, a driver's profile may follow the driver as he or she uses different vehicles.” *Examiner notes that it would be obvious to retrieve a user profile stored on a remote server containing a driver profile database by searching through a “pool of a plurality of configurations”.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the obvious and well known technique of searching a database of user profiles in order to retrieve user profiles stored on a remote server and use those user profiles to control an autonomous vehicle as taught by Nagy with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 14, Nagy teaches the system of claim 13.
Nagy further teaches wherein the operation of the autonomous vehicle includes generating an alert that is transmitted from the autonomous vehicle (see at least Nagy P. [0032]: “The HMI 22 may also provide output to the driver such as a chime, buzzer, voice output, or other suitable sound through a speaker included in the HMI 22 or separate from the HMI 22.  In some embodiments, HMI 22 provides haptic outputs to the driver by vibrating one or more vehicle components (e.g., the vehicle's steering wheel and the driver's seat), such as through the use of a vibration motor.”).

Regarding claim 16, Nagy teaches the system of claim 13.
Nagy further teaches wherein the feedback comprises a query regarding a component of the autonomous vehicle (see at least Nagy Fig. 6; P. [0053]: “In another embodiment, the autonomous vehicle control system 10 receives driver feedback inputs in response to particular maneuvers performed by the autonomous vehicle 11.  For example, as illustrated in FIG. 6, the electronic controller 12, using a feedback request screen 62, prompts for driver feedback input after autonomously performing a maneuver (e.g., overtaking another vehicle, turning, lane changes, turning at crossroads, merging into traffic at highways, and the like).”).

Regarding claim 17, Nagy teaches the system of claim 13.
Nagy further teaches wherein the feedback comprises a complaint regarding the operation of the autonomous vehicle (see at least Nagy P. [0054]: “In another embodiment, illustrated in FIG. 7, the electronic controller 12, using a rating request screen 64, prompts for driver rating inputs in response to particular maneuvers performed by the autonomous vehicle 11.  The electronic controller 12 receives a driver rating input indicating an approval of the autonomous maneuver or a rejection of the autonomous maneuver (e.g., yes/no, thumbs up/thumbs down, etc.).”).

Regarding claim 21, Nagy teaches a method for configuring an autonomous vehicle, the method comprising:
receiving a user profile of an occupant of the autonomous vehicle (see at least Nagy P. [0004]: “One exemplary embodiment provides a method for controlling an autonomous vehicle. The method includes receiving, with an electronic processor of the autonomous vehicle, a profile selection. The method further includes receiving, with the electronic processor, a driver profile including a plurality of settings based on the profile selection.”);
selecting a corresponding configuration among the plurality of configurations based on the closest match (see at least Nagy P. [0043]: “In the illustrated embodiment, the driver profile 29 is stored the memory 26 of the electronic controller 12. In alternative embodiments, the driver profile 29 may also be stored in the profile database 36, on the mobile electronic device 30, in an Internet or private network cloud-based storage mechanism, or in another electronic memory accessible by the electronic controller 12. Accordingly, a driver's profile may follow the driver as he or she uses different vehicles.” *Examiner notes that it would be obvious to retrieve a user profile stored on a remote server containing a driver profile database by searching through a “pool of a plurality of configurations”.);
transferring the corresponding configuration from the server computer to a controller that is disposed in the autonomous vehicle (see at least Nagy P. [0038]: “The profile database 36 electronically stores information regarding the operation of the autonomous vehicle control system 10, including, for example, the driver profile 29. The profile server 34 reads and writes such information to and from the profile database 36. In the illustrated embodiment, the profile database 36 is a database housed on a suitable database server and accessible by the profile server 34 and other systems (not shown) over the communications network 32.”);
(see at least Nagy P. [0005]: “Another embodiment provides a system for controlling an autonomous vehicle.  The system includes at least one vehicle control system and an electronic controller electrically coupled to the at least one vehicle control system.  The electronic controller includes an electronic processor configured to receive profile selection, receive a driver profile including a plurality of settings based on the profile selection, and, when the autonomous vehicle is operating in an autonomous driving mode, control the at least one vehicle control system based on at least one of the plurality of settings.”);
obtaining an update to the corresponding configuration at the controller; and operating the autonomous vehicle with the controller based on the update (see at least Nagy P. [0005]: “Another embodiment provides a system for controlling an autonomous vehicle.  The system includes at least one vehicle control system and an electronic controller electrically coupled to the at least one vehicle control system.  The electronic controller includes an electronic processor configured to receive profile selection, receive a driver profile including a plurality of settings based on the profile selection, and, when the autonomous vehicle is operating in an autonomous driving mode, control the at least one vehicle control system based on at least one of the plurality of settings.”; P. [0047]: “In some embodiments, the driver profile 29 is updated (adjusted) by replacing existing settings with new settings, which are based on the driving style as most recently determined.  In other embodiments, the driver profile 29 is updated by making incremental adjustments based on the driving style as most recently determined.”).
While Nagy does not use the verbatim language of “search[ing] from a pool of a plurality of configurations for a closest match to the user profile”, Nagy renders plainly obvious searching from a pool of a plurality of configurations for a closest match to the user profile with a server computer that is physically separate from the autonomous vehicle (see at least Nagy Fig. 1, profile server #34; P. [0038]: “The profile database 36 electronically stores information regarding the operation of the autonomous vehicle control system 10, including, for example, the driver profile 29. The profile server 34 reads and writes such information to and from the profile database 36. In the illustrated embodiment, the profile database 36 is a database housed on a suitable database server and accessible by the profile server 34 and other systems (not shown) over the communications network 32. In alternative embodiments, the profile database 36 may be located within the profile server 34 or on a system external to the communications network 32 and accessible over one or more intervening networks. In some embodiments, the profile server 34 sends and receives, to and from the electronic controller 12 (e.g., via the communications network 32), the driver profile 29. For ease of description, exemplary embodiments described herein are generally described in terms of a single driver profile 29. This should not be considered limiting; alternative embodiments may include one or more instances of the driver profile 29, stored in, for example, the memory 26, the profile database 36, the mobile electronic device 30, or combinations of the foregoing.”; P. [0043]: “In the illustrated embodiment, the driver profile 29 is stored the memory 26 of the electronic controller 12. In alternative embodiments, the driver profile 29 may also be stored in the profile database 36, on the mobile electronic device 30, in an Internet or private network cloud-based storage mechanism, or in another electronic memory accessible by the electronic controller 12. Accordingly, a driver's profile may follow the driver as he or she uses different vehicles.” *Examiner notes that it would be obvious to retrieve a user profile stored on a remote server containing a driver profile database by searching through a “pool of a plurality of configurations”.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the obvious and well known technique of searching a database of user profiles in order to retrieve user profiles stored on a remote server and use those user profiles to control an 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US 20170369052), hereinafter Nagy, in view of Al-Dahle et al. (US 20180208209), hereinafter Al-Dahle.

	Regarding claim 4, Nagy teaches the system of claim 3.
	Nagy further teaches wherein the implicit feedback is based on monitoring driver actions with a camera (see at least Nagy P. [0049]: “In some embodiments, the autonomous vehicle control system 10 may detect the driver's current activity (e.g., for example, using an interior camera system, using the HMI 22, or through other suitable mechanisms) and modify the control of the autonomous vehicle 11 accordingly.”).
	Nagy does not explicitly teach wherein the implicit feedback comprises facial expression, posture, gripping, or a combination thereof by the occupant of the autonomous vehicle.
	In the same field of endeavor, Al-Dahle teaches wherein the implicit feedback comprises facial expression, posture (see at least Al-Dahle P. [0030]: “In some embodiments, the ANS 110 can monitor stress levels of one or more occupants based on monitoring one or more observable features of one or more occupants, including one or more of occupant eye movement, occupant body posture, occupant body gestures, occupant pupil dilation, occupant eye blinking, occupant body temperature, occupant heartbeat, occupant perspiration, occupant head position, etc. Based on monitoring a stress level of one or more occupants, also referred to herein as occupant feedback, the ANS 110 can determine adjustments, also referred to herein as updates, of one or more comfort profiles according to which the ANS 110 can generate control element signals to cause control elements 112 to navigate the vehicle 100 along a particular driving route.”), gripping, or a combination thereof by the occupant of the autonomous vehicle.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of receiving autonomous vehicle passenger feedback by analyzing a passenger’s posture via an in-vehicle camera as taught by Al-Dahle in the autonomous vehicle profile generation system which analyzes passengers via an in-vehicle camera as taught by Nagy in order to incorporate passenger feedback into an autonomous vehicle driving profile with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US 20170369052), hereinafter Nagy, in view of Boroditsky et al. (US 20160026182), hereinafter Boroditsky.
	
Regarding claim 8, Nagy teaches the system of claim 1.
Nagy does not explicitly teach wherein the corresponding configuration is group-specific, the update is group-specific, or both the corresponding configuration and the update are group-specific.
In the same field of endeavor, Boroditsky teaches wherein the corresponding configuration is group-specific, the update is group-specific, or both the corresponding configuration and the update are group-specific (see at least Boroditsky P. [0039]: “In some embodiments, the vehicle to which the driving profile is downloaded includes a plurality of vehicles, each of which is configured for autonomous driving.  In such embodiments, each of the plurality of vehicles may be configured to drive in the same style.  Thus, in some embodiments, one single driving profile may be downloaded from the automotive cloud to a plurality of autonomously driven vehicles.  For example, each vehicle in a fleet of vehicles may be configured to drive autonomously in the same manner (e.g., a manner that is imitative of the driving style of a specific driver) since each of the vehicles utilizes the same driving profile.  As such, the fleet of vehicles may be configured to participate in a platooning trip.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the group-specific autonomous driving configuration of Boroditsky in the system with autonomous driving configuration in order to configure a fleet of autonomous vehicles to operate as a platoon (Boroditsky P. [0039]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US 20170369052), hereinafter Nagy, in view of May (US 20190147260), hereinafter May.

Regarding claim 15, Nagy teaches the system of claim 14.
Nagy does not explicitly teach wherein the feedback comprises a request for further information regarding the alert.
In the same field of endeavor, May teaches wherein the feedback comprises a request for further information regarding the alert (see at least May P. [0065]: “The alert 95 in this example has a prompt to allow the user to tap for more information.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the autonomous vehicle driving profile with passenger feedback of Nagy with the alert information of May in order to allow a user to incorporate additional information into their feedback about the autonomous vehicle driving profile and thereby allow autonomous vehicles to better detect hazards and increase their ability to protect passengers (May P. [0116]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US 20170369052), hereinafter Nagy, in view of Castro et al. (US 20190270408), hereinafter Castro.

Regarding claim 18, Nagy teaches the system of claim 17.
Nagy does not explicitly teach wherein the complaint identifies an error in the operation of the autonomous vehicle.
In the same field of endeavor, Castro teaches wherein the complaint identifies an error in the operation of the autonomous vehicle (see at least Castro P. [0010]: “The AV can further include a passenger feedback system, which can include a control interface connected to the control system of the AV, and one or more feedback devices to generate remote assist feedback for one or more passengers of the AV. The feedback devices can be operated by a feedback controller, which can detect a remote assist trigger, corresponding to a remote assist event, from the control system of the AV. The feedback controller can further initiate a feedback mode using the feedback devices to enable interaction between the passengers of the AV and a remote operator.”; P. [0013]: ” As provided herein, the remote assist event can correspond to a perception fault, a connectivity fault, a mechanical fault, a motion planning fault, a routing fault, etc.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the autonomous vehicle feedback system of Nagy with the autonomous vehicle error feedback of Castro in order to provide reassurance to autonomous vehicle passengers and promote ubiquity of autonomous vehicle usage (Castro P. [0016]).

Regarding claim 19, Nagy teaches the system of claim 18.
Nagy further teaches wherein the complaint identifies a desired change in corresponding configuration of the autonomous vehicle (see at least Nagy P. [0054]: “The electronic controller 12 may also receive driver rating inputs rating the style of individual aspects of the maneuver (e.g., whether the acceleration should be gentler or sportier, or whether the gap size should be tighter or wider).”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/A.C.B./Examiner, Art Unit 3662
                                                                                                                                                                                                       /DALE W HILGENDORF/Primary Examiner, Art Unit 3662